State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   518324
________________________________

In the Matter of DAVID A.
   BROWN,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Lahtinen, J.P., Garry, Rose, Egan Jr. and Lynch, JJ.

                             __________


     David A. Brown, Rochester, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier III disciplinary determination finding him
guilty of harassment and making false statements. The charges
stemmed from an investigation into two grievances, which revealed
that petitioner, who submitted a grievance against a correction
officer, also wrote a second grievance against that same officer
on behalf of another inmate – apparently in retaliation for that
correction officer issuing a misbehavior report against
petitioner. The misbehavior report, supporting documents and
                              -2-                  518324

hearing testimony provide substantial evidence to support the
determination of guilt (see Matter of Logan v Fischer, 109 AD3d
1043, 1043 [2013], lv denied 22 NY3d 856 [2013]; Matter of
Kalonji v Fischer, 102 AD3d 1041, 1042 [2013]). To the extent
that petitioner alleges bias on the part of the Hearing Officer,
the record does not support this contention, nor does it indicate
that the determination flowed from any alleged bias (see Matter
of Hines v Prack, 109 AD3d 1031, 1032 [2013]). Furthermore, any
challenge to procedural irregularities in connection with any
loss of good time is rendered moot by petitioner's conditional
release (see Matter of Walker v Senkowski, 260 AD2d 830, 831
[1999]; see also Matter of Demarta v Prack, 85 AD3d 1475, 1476
[2011]). Any additional arguments that petitioner attempts to
advance on this appeal fail to comply with the mandates set forth
in CPLR 5528 and, therefore, escape any meaningful appellate
review (see Matter of Rizzuto v Goord, 35 AD3d 1075, 1076
[2006]).

      Lahtinen, J.P., Garry, Rose, Egan Jr. and Lynch, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court